           Case 1:20-cr-00493-VSB Document 63 Filed 04/21/21 Page 1 of 1



                               DOAR RIECK KALEY & MACK
                                      ATTORNEYS AT LAW



JOHN DOAR (1921-2014)                                                          ASTOR BUILDING
WALTER MACK                                                                      7TH FLOOR
                                                                              217 BROADWAY
   OF COUNSEL
JOHN JACOB RIECK, JR.                                                     NEW YORK, N.Y. 10007-2911
JOHN F. KALEY
                                                                            TELEPHONE: (212) 619·3730
DAVID RIVERA
                                                                            FACSIMILE: (212) 962-5037
MICHAEL MINNEFOR
                                                                              e-mail: firm@doarlaw.com
                                                                              website: www.doarlaw.com



                                                           April 21, 2021

Via ECF Filing
Hon. Vincent S. Broderick
United States District Judge
500 Pearl Street
                                                                        4/21/2021
New York, New York 10007

                                     Re: United States v. Maria Lopez
                                         20 Cr. 493 (VSB)

Dear Judge Broderick:

         I represent Maria Lopez in the above-referenced matter. Ms. Lopez presently is released
on bail consisting principally of a $200,000 PRB co-signed by 3 financially responsible persons,
surrender of travel documents and with travel limited to the EDNY, SDNY, Middle District of
Florida (where she presently resides) and points in between for transit only. Ms. Lopez has been
in full compliance with the conditions of her release.

         I write now to request that Ms. Lopez’s bail conditions be modified to include the State
of Pennsylvania. The reason for this request is that Ms. Lopez and her family will be moving
shortly to Downingtown, Pennsylvania (in the Eastern District of Pennsylvania) in order to better
accommodate her medical/surgical needs. Ms. Lopez has located a surgeon in Pennsylvania who
is able to perform a needed delicate surgical procedure. She and her family have rented a home
in the area and expect to relocate within the next few days.

       Accordingly, I respectfully request that Ms. Lopez’s bail conditions be modified to
include the State of Pennsylvania. Neither the Government nor Pretrial Services objects to this
modification. Thank you for the Court’s consideration of this application.

                                                           Respectfully submitted,
                                                                  /s/
                                                           John F. Kaley

cc: AUSA Daniel Nessim
    Pretrial Services Officer Ebonie Henderson
    (both via email)
